Filed 12/31/14 In re Z.R. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT

In re Z.R., et al., Persons Coming Under                             B253782
the Juvenile Court Law.
LOS ANGELES COUNTY                                                   (Los Angeles County
DEPARTMENT OF CHILDREN                                               Super. Ct. No. CK97023)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

T.A.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County. Tony L.
Richardson, Judge. Affirmed.

         Marissa Coffey, under appointment by the Court of Appeal, for Appellant.

         Richard D. Weiss, Acting County Counsel, Dawyn R. Harrison, Assistant County
Counsel, and Jacklyn K. Louie, Deputy County Counsel.




                                       __________________________
       Mother T.A. appeals from the juvenile court order taking jurisdiction of daughter
Z.R. based on mother’s drug abuse and the concomitant order placing the child in foster
care. We affirm the jurisdictional order because jurisdiction was also assumed based on
father’s drug abuse, and we affirm the dispositional order because there was substantial
evidence that placement with the mother posed a risk of harm to the child.

                       FACTS AND PROCEDURAL HISTORY1

       On December 31, 2013, the juvenile court assumed jurisdiction of 22-month-old
Z.R. after sustaining allegations that her parents – mother T.A. and father D.R. – had a
history of drug abuse that left them unable to properly care for the minor and placed her
at a substantial risk of harm. (Welf. & Inst. Code, § 300, subd. (b).)
       Mother tested positive for marijuana when Z.R. was born, although the child did
not have marijuana in her system. Mother had lost five previous children in the Arizona
dependency system due to cocaine and marijuana abuse. She also had several
prostitution related convictions, including one that occurred while this dependency
proceeding was pending. The manager of the apartment building where parents lived told
a social worker for respondent Los Angeles County Department of Children and Family
Services (DCFS) that their apartment reeked of marijuana. The minor’s nanny also
reported that the minor always smelled of marijuana and cigarettes.
       There were also allegations of domestic violence, but mother recanted those and
said she had filed false police reports claiming father had struck her. Father was
reportedly mother’s pimp and had a lengthy criminal history, including battery, assault
with a firearm, sex with a minor, battery on a peace officer, and resisting arrest.
       Mother claimed she had stopped using cocaine in 2002 and, as of March 2013,
smoked marijuana only twice a day to ease her chronic back and leg pain. She obtained a
marijuana prescription for that purpose, but said she never saw any other physician
beforehand to diagnose and treat her pain. Mother claimed she kept the substance well

1     As with most dependency proceedings, this one has a lengthy and detailed history.
We recount only those facts necessary to our decision.
                                              2
out of the minor’s reach, and had someone else care for the minor while she was under
the influence. By the time of the final adjudication hearing in December 2013, mother
claimed she used marijuana only once a week, administered it by using a “G-pen,” and
was willing to give it up entirely if necessary in order to regain custody of the minor.
       Mother claimed she conquered her cocaine addiction without any treatment by
simply deciding to stop using it. A December 2013 DCFS report stated that mother had
failed to complete a drug rehabilitation program ordered as part of one of her earlier
criminal convictions.
       The trial court believed mother was honest when she recanted her earlier domestic
violence accusations, but concluded that her false accusations, including false police
reports, left her with a serious credibility problem. The court then sustained the drug use
allegations against both mother and father. The court ordered that the minor remain in
foster care and awarded mother monitored visits of six hours per week. Mother contends
there was insufficient evidence that her occasional use of prescription marijuana justified
assuming jurisdiction of the minor. She also contends that even if the court properly
assumed jurisdiction that there was insufficient evidence to justify the dispositional order.

                                       DISCUSSION

1.     Because Jurisdiction Was Proper Based on Father’s Conduct We Need
       Not Consider Whether It Was Also Proper Based on Mother’s Conduct

       Because the juvenile court assumes jurisdiction of the child, not the parents,
jurisdiction may exist based on the conduct of one parent only. As a result, we need not
consider jurisdictional findings based on the other parent’s conduct. (In re I.A. (2011)
201 Cal.App.4th 1484, 1491.) However, we may exercise our discretion to reach the
merits of the other parent’s jurisdictional challenge in three situations: (1) the
jurisdictional finding serves as the basis for dispositional orders that are also challenged
on appeal; (2) the findings could be prejudicial to the appellant or could impact the
current or any future dependency proceedings; and (3) the finding could have


                                              3
consequences for the appellant beyond jurisdiction. (In re Drake M. (2012)
211 Cal.App.4th 754, 762-763.)
          Respondent contends that the general rule applies and that we should therefore
affirm based on the uncontested jurisdictional findings made against father. Mother
contends that we should reach the jurisdictional findings on the merits because without
them the juvenile court could not have entered its dispositional order that kept the minor
in foster care. As we set forth in section 2 of our DISCUSSION, the dispositional order
is supported by implied findings that had nothing to do with mother’s marijuana abuse.
As a result, we decline to exercise our discretion to reach the jurisdictional issues on the
merits.

2.        The Dispositional Order Is Supported By Substantial Evidence

          In order to remove a dependent child from the parents’ home there must be clear
and convincing evidence of a substantial danger to the child’s health, safety, and
emotional well-being that cannot be eliminated by reasonable means. (Welf. & Inst.
Code, § 361, subd. (c)(1).) We review the juvenile court’s findings under the substantial
evidence standard. (Sheila S. v. Superior Court (2000) 84 Cal.App.4th 872, 880-881.)
Because the focus is on preventing harm to the child, the parent need not be dangerous
and the minor need not have been actually harmed before removal is appropriate. (In re
J.S. (2014) 228 Cal.App.4th 1483, 1492.)
          As mother points out, the juvenile court did not meet its statutory obligation to
state the facts upon which its disposition order was based. (Welf. & Inst. Code, § 361,
subd. (d).) Where there is sufficient evidence to support the dispositional order, however,
the court’s error is considered harmless because it undoubtedly would have made
findings adverse to the affected parent. (In re Jason L. (1990) 222 Cal.App.3d 1206,
1218-1219.) The record contains such evidence.
          Mother had a history of convictions for prostitution-related offenses. As of
December 2012, when the original petition in this case was filed, mother was in jail for a
prostitution-related offense. In August 2013, mother was convicted again of prostitution-

                                                4
related offenses and placed on probation. Even if the jurisdictional findings against
mother were unwarranted, as a nonoffending parent she was still required to present a
plan acceptable to the court demonstrating that she would be able to protect the minor
from future harm. (Welf. & Inst. Code, § 361, subd. (c)(1).) We see nothing in the
record that showed mother had abandoned prostitution. Combined with the fact that she
picked up yet another prostitution conviction while this matter was pending in the
juvenile court, her failure to address this issue and assure the court that she would not
again be convicted and incarcerated justified the dispositional order.
       Furthermore, the minor had been diagnosed with Post Traumatic Stress Disorder,
which was exacerbated during her visits with mother, which included reported instances
of mother berating the child for removing her hair barrettes. Mother was seen using a
flammable sulfur hair compound on the minor even though the product bore a label
warning against its use on young children. Her visits with the child were inconsistent and
showed a disregard for her nap and feeding schedule.
       Based on this evidence, we conclude that if the juvenile court had complied with
its obligation to make dispositional findings, there is no doubt that these findings would
have supported the removal of the child from mother’s custody. We therefore affirm the
dispositional order.

                                      DISPOSITION

       The jurisdictional and dispositional orders entered as to mother T.A. are affirmed.




                                                  RUBIN, J.
WE CONCUR:



              BIGELOW, P. J.                                                   FLIER, J.


                                              5